___________

                                      No. 96-2776
                                      ___________

United States of America,                     *
                                              *
              Appellee,                       *
                                              *     Appeal from the United States
     v.                                       *     District Court for the
                                              *     Eastern District of Missouri.
Andy Lawuary,                                 *
                                              *                [UNPUBLISHED]
              Appellant.                      *


                                      ___________

                     Submitted:       October 31, 1996

                            Filed:    November 27, 1996
                                      ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Andy Lawuary, an African-American, challenges the 210-month sentence
imposed by the district court1 after he pleaded guilty to possessing
cocaine and cocaine base (crack) with intent to distribute, in violation
of 21 U.S.C. § 841(a)(1), and being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).                 We affirm.


     At issue is Lawuary's offense-level calculation, which was derived
from the penalty scheme set forth in 21 U.S.C. § 841(b)(1), providing the
same penalties for given amounts of crack and 100 times greater amounts of
powder    cocaine.        Lawuary    argues       that   the    100-to-1   ratio   has   a
disproportionate adverse effect on African-




     1
      The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
Americans; Congress's rejection of the Sentencing Commission's proposed
amendment to the Sentencing Guidelines--which would have eliminated the
100-to-1 ratio and equalized the penalties for crack and powder cocaine--
evidences a discriminatory purpose on Congress's part in maintaining the
penalty scheme; and, thus, continued application of the scheme violates his
Fifth Amendment equal protection and due process rights.


     We recently rejected similar arguments in United States v. Carter,
91 F.3d 1196, 1198-99 (8th Cir. 1996) (per curiam).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-